DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-24, in the reply filed on 8/27/2021 is acknowledged.
Applicant’s election without traverse of:
(i) methadone,
(ii) fluconazole,
(iii-a) opioid + azole administered as a single composition; capsule,
(iv-a) opioid + azole + abuse deterrent (naltrexone)
(v-a) enteral administration of opioid, and
(vi-a) enteral administration of azole,
in the reply filed on 8/27/2021 is acknowledged.
Claims 25-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2021.
Claims 10-11, 14-15, 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2021.
Response to Arguments
Applicants' arguments, filed 1/27/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 7, filed 1/27/2022, with respect to the anticipation rejection have been fully considered and are persuasive, in view of the amendment to require the azole compound is a triazole, which is not taught by KuKanich.  The rejection of Claims 1-3, 7-9, 12-13 has been withdrawn. 
Applicant’s arguments, see pp. 8-9, filed 1/27/2022, with respect to the rejection(s) of claim(s) 1-9, 12-13, 16 and of 16-17, 20-24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ray (US 2019/0247300 A1; 2019; priority 2016, 2017, 2015).
Ray teaches a method that includes topically administering a topical treatment solution to the subject (abstract); subjects include mammals, including dogs [0172]. Topical administration to the external surface of a mammal is taught [0026]. Embodiments of the topical composition may include an antimicrobial agent, including an antifungal component, in combination with an additional active agent, including an opioid or opioid agonist [0028].
In various embodiments, the antimicrobial agent comprises an antifungal component.  For example the antifungal component may comprise, for example, fluconazole [0030], [0054].  In an example the antimicrobial includes the antifungal component fluconazole; Fluconazole may be obtained as Fluconazole Tablets or bulk powder (construed as administration of fluconazole tablets/powder); the tablet may be crushed and mixed with carrier components [0084] (showing fluconazole to be preferred exemplary antifungal component); see also [0137].
In some embodiments, the topical composition comprises an antifungal component in combination with, inter alia, an opioid agent [0032] (a single pharmaceutical composition.  In some embodiments, the topical composition may comprise one or more C2 opiate agonists selected from, inter alia, Applicant elected methadone [0047]. The method of formulating the topical composition comprises combining an antimicrobial agent and an additional active agent, selected from opiates or opioid agonist agents, which include methadone [0133].
Thus, Ray teaches Applicant elected combination of methadone and fluconazole, in the same composition, applied to dogs, anticipating claims 1-3, 5-6.
Solutions are taught, reading on claims 16-17.
Opioid agonist agents may be present in an amount such as between approximately 1% and approximately 10% [0080].  Antifungal agent, including fluconazole, is taught in an amount from approximately 3.0% w/w to approximately 7.0% w/w is among concentration ranges [0036].  This corresponds to the ratio 1:7 to 3.3:1, having substantial overlap with the claim 7 range, construed as having sufficient specificity for anticipation of the claimed range.

Claim(s) 1-2, 5-6, 12-13, 16-17, 20-23 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Oronsky et al. (US 2012/0231092 A1; 2012).
Oronsky teaches treatment regimens that include administration of buprenorphine (opioid compound of claim 2) in combination with additional pharmacological agents are described (abstract).
 The terms patient, subject or individual interchangeably refer to a mammal, for example, a domesticated mammal (canine) [0034]; i.e., the methods of Oronsky involve administration to, inter alia, a dog [0105].
Dosing regimens involving administration of a kappa opioid are discussed [0038]; In one variation, the kappa receptor antagonist is buprenorphine [0035].  A second active agent may be administered to help with mood stabilization; exemplary second active agents include P-450 CYP3A4 inhibitors [0039]. The compositions for use with the methods described herein may include a partial opioid agonist, e.g., a kappa-receptor antagonist such as buprenorphine, and a second active agent in a single dosage form, where the second active agent comprises, inter alia, a P-450 CYP3A4 inhibitor. The single dosage form may be Applicant elected capsules [0044].
 Buprenorphine is primarily metabolized by the cytochrome P450 enzymes including CYP3A4.  Therefore, administering buprenorphine in combination with an inhibitor of, inter alia, CYP3A4 may potentiate pharmacological effect of buprenorphine (e.g., by enhancing bioavailability).  Combined administration of an inhibitor, inter alia, of CYP3A4 with buprenorphine (either as separate dosage forms or in a single dosage form) may allow for administration of fewer therapeutically effective doses of buprenorphine and/or for administration of subtherapeutic doses of buprenorphine [0081].  In some variations, buprenorphine is administered in combination with or co-formulated with a CYP3A4 inhibitor as a second active agents.  Exemplary CYP3A4 inhibitors include without limitation, inter alia, Applicant elected fluconazole [0082].
Oral dosing of push-fit capsules [0111] indicates enteral administration
The combination of buprenorphine and fluconazole, administered to dogs, orally, in capsules, anticipates claims 1-2, 5-6, 12-13, 16-17.
Regarding the recited abuse deterrent (claims 20-23), Oronsky teaches in some variations, buprenorphine is administered in combination with an opioid antagonist; suitable opioid antagonists that may be used without limitation include naltrexone; naltrexone can be administered orally in doses of about 0.25 mg to about 8.0 mg [0062] (calculated for typical human adult weighing 60 kg, this range corresponds to 0.004-0.133).  Considering doses of buprenorphine examples include 8.0 mg [0019] (calculated as 0.133 mg/kg), the ratio of opioid compound : abuse deterrent ranges includes 32:1 to 1:1, having sufficient specificity for anticipation of the range of claim 23.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-9, 12-13, 16-17, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oronsky et al. (US 2012/0231092 A1; 2012), as applied to claims 1-2, 5-6, 12-13, 16-17, 20-23 above, and further in view of Cobb et al. (“The effect of fluconazole on the clinical pharmacokinetics of methadone”; 1998; Clin. Pharmacol. Ther.; 63:655-62; cited in a prior Office action); and Reagan-Shaw et al. (“Dose Translation from animal to human studies revisited”; 2007; The FASEB Journal; 22: 659-661).
The teachings of Oronsky discussed above establish, inter alia, that claim 1 is anticipated.  Regarding dependent claims 7-9, 24, the doses for buprenorphine are given in mg amounts, presumed to be applicable to adult humans, are not for dogs in mg/kg amounts.  Doses of fluconazole is not taught, and doses of naltrexone are not taught in mg/kg for dogs.  
For buprenorphine, doses include, up to 32 mg [0019].  For a 60 kg human adult, this corresponds to 0.533 mg/kg.  
Reagan-Shaw teaches a process to convert human equivalent dose to animal dosing using body surface area (BSA) (abstract).  Figure 1 provides a formula for converting.  Km values for human adult (60 kg body weight) of 37 and for dogs (10 kg body weight of 20.  Using the formula, 0.533 mg/kg (32 mg dose) is converted to 0.99 mg/kg for dogs, within the range of claim 8.

    PNG
    media_image1.png
    90
    314
    media_image1.png
    Greyscale

Oronsky does not teach dosing of fluconazole.  
Cobb teaches the effect of fluconazole on the clinical pharmacokinetics of methadone (title) in a human clinical trial.  The dose of fluconazole was 200 mg/day (abstract).  The average dose of methadone was 55.4 mg/day, for the fluconazole group (Table I).  The increase of serum methadone concentration with coadministration of fluconazole after 2 weeks is shown in Fig. 2, which demonstrates similar increase in concentration to that of KuKanich Figure 1.
Cobb notes that fluconazole can inhibit cytochrome P45-mediated drug metabolism (655, 2nd paragraph); i.e., the compound is an inhibitor of CYP.  Cobb supports the purpose of fluconazole, demonstrating increased methadone concentrations in the presence of fluconazole (Figure 2); i.e., the same purpose relied on by Oronsky, when adding fluconazole to buprenorphine.
The fluconazole dose of 200 mg, for a 60 kg adult, corresponds to 3.33 mg/kg.  Converting to the equivalent for dogs using the Reagan-Shaw formula and Km values gives 6.2 mg/kg as an obvious fluconazole dose for dogs, within the range of claim 9, rendering this claim obvious.  An obvious ratio of buprenorphine:fluconazole is 0.99:6.2 or 1:6.3, within the ratio of claim 7, rendering claim 7 obvious.
Regarding claim 24, doses of naltrexone taught by Oronsky 0.25 mg to about 8.0 mg [0062] Calculated for typical human adult weighing 60 kg, this range corresponds to 0.004-0.133 mg/kg.  Converting for dogs gives the range 0.0077-0.25, within the range of claim 24, rendering this claim prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611